Title: Josiah Meigs to Thomas Jefferson, 16 February 1815
From: Meigs, Josiah
To: Jefferson, Thomas


          My respected Friend Washington City  Feb. 16. 1815
          I cannot resist an impulse which all good men must feel. With the multitude of my Brethren of the United States, I congratulate you on the astonishing events of which we have received information within a very short period.
          Next to that Good Being who has kindly guided this great people to their present happy state, I feel an emotion of Gratitude to Mr Jefferson which I have not language to express.
          Your evening of life will be calm, serene & glorious.
          I promise myself the pleasure of paying you my respects personally in the course of the approaching summer—
          I ask no excuse for this Note—It certainly needs none—
          I am, very respectfullyYourJosiah Meigs.
        